The Honorable Lu Hardin State Senator 309 S. Vancouver Russellville, Arkansas 72801
Dear Senator Hardin:
This is in response to your request for an opinion regarding Act 673 of 1991. Specifically, you have asked whether the thirty days paid leave for public school employees called to duty in emergency situations by the Governor or President applies to teachers, administrators and non-certified personnel employed by the public school.
It is my opinion that the answer to your question is "yes."
Act 673 of 1991 amends A.C.A. § 6-17-306 (c) to provide in pertinent part as follows:
  Teachers, administrators, and non-certified personnel called to duty in emergency situations by the Governor or by the President shall be granted leave with pay not to exceed thirty (30) working days after which leave without pay will be granted. This leave shall be granted in addition to all other leave to which the teacher, administrator, or non-certified person shall be entitled to.
The above section clearly applies to teachers, administrators and non-certified personnel.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
Sincerely,
WINSTON BRYANT Attorney General
WB:arb